department of the treasury internal_revenue_service washington d c date tl-n-5487-98 cc intl br3 uilc number release date internal_revenue_service national_office field_service_advice memorandum for from barbara a felker chief branch cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corporation m corporation n corporation o corporation p corporation q possession a year year year issue in determining the combined taxable_income of the affiliated_group of a corporation that has elected the application of the possession_tax_credit and the profit split method_of_accounting for intangible_property_income under sec_936 how are interest_expenses incurred by affiliated corporations apportioned conclusion because sec_936 provides that for profit split purposes combined taxable_income shall be determined without regard to sec_864 only the interest_expense of the possession_corporation and those u s affiliates with income derived from covered sales of the possession product will be apportioned to combined taxable_income using the asset method interest_expense of other affiliates will be disregarded because we have concluded in this field_service_advice memorandum that the interest_expense of corporation m is not includible in combined taxable_income we do not address the second issue that you raised regarding the proper method of apportioning that interest under the asset method facts corporation m is a domestic_corporation one of corporation m’s principal operating subsidiaries is corporation n a pharmaceutical company which in turn wholly owns corporation o a drug manufacturing company located in possession a corporation n also owns percent of the stock of corporation p a distributor located in possession a that joined corporation m’s consolidated_group in both year sec_2 and corporation n also owned percent of corporation q a manufacturing company also located in possession a which merged into corporation o in year when corporation m acquired_corporation n and its subsidiaries in year corporation m apparently assumed corporation n’s long-term debt as part of the acquisition in year sec_2 and corporation m apparently paid undetermined amounts representing interest with regard to such debt to unrelated parties it is unclear whether corporations n and or o reimbursed corporation m for such payments corporation o has elected the application of the possession_tax_credit under sec_936 since at least year and the election continued in effect through year corporation o has elected to use the profit split method_of_accounting for intangible_property_income under sec_936 for all of the years at issue law and analysis sec_936 of the internal_revenue_code_of_1986 as amended provides a credit against the amount of u s income_tax that would otherwise be due for certain domestic corporations in puerto rico and other possessions that elect such treatment the statute effectively limits the availability of the credit however with respect to intangible_property_income derived by possession corporations such income is included in the gross_income of the possession corporation's u s shareholders unless the possession_corporation elects one of two methods the cost sharing method or the profit split method of allocating intangible_property_income between the possession_corporation and its u s affiliate or affiliates sec_936 the cost sharing and profit split methods operate by allocating to a possession corporation's u s shareholders a portion of the possession corporation's share of the costs incurred in developing the intangible_property in the case of the cost-sharing method or a share of the profits generated by the intangible_property in the case of the profit-split_method sec_936 and ii by electing either of these two methods a possession_corporation is able to report and thereby obtain a tax_credit for a portion of the income derived from the intangible_property that would otherwise be reported by its u s shareholders once made the election to use one of the two methods_of_accounting for intangible_property_income may not be revoked without the consent of the commissioner if a possession_corporation elects the profit split method of calculating its intangible_property_income then it calculates the combined taxable_income cti of its affiliated_group that is derived from covered sales of the product produced by the possession_corporation the total amount of cti is then essentially divided in half with percent of cti attributed to the possession_corporation and percent attributed to its affiliates sec_936 the small_business job protection act of p_l_104-188 terminated the puerto rico and possession_tax_credit for tax years beginning after date sec_936 special phaseout rules apply to existing credit claimants cti is computed separately for each product that the possession_corporation produces in the possession sec_936 cti is equal to the gross_income of the possession_corporation and its u s affiliates derived from covered sales sales by u s affiliates to nonaffiliates and to foreign affiliates sec_936 of the product less expenses losses or other deductions properly allocated and apportioned to the combined gross_income of the possession_corporation and its u s affiliates plus a ratable portion of all other deductions that are not definitely allocable to an item or class_of_gross_income sec_936 emphasis added the regulations provide that in determining cti from sales of a possession product expenses losses and other deductions are to be allocated and apportioned under sec_1_861-8 to the combined gross_income of the possession_corporation and other members of the affiliated_group sec_1_936-6 q a i generally expenses are allocated to the classes of gross_income to which they are definitely related then apportioned among statutory and residual groupings of gross_income under operative sections of the code one such operative_section is sec_936 sec_1_861-8 accordingly gross_income taken into account in determining cti under sec_936 constitutes a statutory_grouping to which expenses may be apportionable the regulations under sec_936 provide that interest_expense is to be allocated and apportioned under sec_1_861-8 sec_1_936-6 q a i as a general_rule interest_expense falls within the category of deductions that are not definitely allocable to any specific item or class_of_gross_income and therefore is apportioned ratably between income groupings sec_1_861-8 special interest apportionment rules control however in determining the cti of a possession corporation’s affiliated_group sec_936 provides that sec_936 shall apply as if sec_864 had not been enacted sec_864 was enacted in and replaced the prior separate company rule_of allocating and apportioning expenses not definitely allocable to an item or class of income with a new single_taxpayer rule for members of an affiliated_group sec a of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 the single_taxpayer rule was intended to limit the use of planning opportunities that one affiliated_corporation with u s source income could borrow on behalf of another affiliate with foreign_source_income and allocate the interest_expenses solely to reduce u s source income in the context of sec_936 the single_taxpayer rule would if applicable allocate interest_expenses of the u s parent to an sec_936 subsidiary thereby increasing the u s parent’s taxable_income while decreasing the possession corporation’s effectively tax- exempt sec_936 income accordingly because sec_864 does not apply for purposes of sec_936 each member of corporation o’s affiliated_group is considered separately in allocating and apportioning interest_expense to cti since corporation m derived no income from covered sales of the possession product none of corporation m’s interest_expense is allocated or apportioned to the cti statutory_grouping only interest_expense of those corporations that derived income from covered sales apparently only corporations n and o is taken into account in computing cti see sec_1_861-8 case development hazards and other considerations we understand that corporation q effectively filed duplicate tax returns for year by joining in corporation m’s consolidated tax_return and at the same time electing and filing as a separate possession_corporation under sec_936 in year corporation q apparently merged into corporation o we note that an election under sec_936 carries with it certain conditions chief among which are the requirements that i the election apply to the tax_year for which made and to all subsequent years unless revoked and ii the commissioner’s consent be obtained before a corporation may revoke the election for any_tax year beginning before the expiration of the ninth tax_year following the election sec_936 and furthermore corporations that elect the possession_tax_credit under sec_936 are ineligible to join in their affiliated group’s consolidated tax_return sec_1504 these rules combine to effectively preclude possession corporations that elect the benefits of sec_936 from joining in a consolidated_return for at least ten years without the consent of the commissioner this rule arises from congressional concern over the double tax_benefit available under prior pre-1976 law see staff of the joint comm on taxation 94th cong 2d sess joint_committee explanation of tax reform act of vol c b pp finally the taxpayer has raised the argument that certain advances from corporation m to corporations n and or o should be recharacterized as equity contributions by m to n and or o despite corporation m’s apparent original characterization of such advances as debt although the taxpayer has not provided the field with any facts with respect to any intercompany or third-party payments that would permit an analysis of the merits of this argument we note that once a taxpayer chooses to structure a transaction that taxpayer must generally accept the consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not see 417_us_134 citations omitted if you have any further questions please call barbara a felker chief branch
